Order modified by inserting therein a recital that the grounds of the injunction are that it appears by affidavits that defendant during the pendency of *908the action is doing or procuring, or suffering to be done, or threatens or is about to do or procure or suffer to be done, an act in violation of plaintiff’s rights respecting the subject of the action, and tending to render the judgment ineffectual; and as so modified the said order is affirmed, without costs. No opinion. Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred.